Citation Nr: 0519093	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, wherein the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective May 20, 2003. 

In June 2004, the veteran failed to appear for a 
videoconference hearing at the RO in Muskogee, Oklahoma 
before a Veterans Law Judge.  Thus, the veteran's hearing 
request is treated as though it had been withdrawn.  
38 C.F.R. § 20.703(b)(2004).

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  


REMAND

The veteran maintains that his service-connected PTSD is more 
severely disabling than the current 50 percent evaluation 
reflects.  He asserts that he experiences poor judgment, 
periods of anger, irritability and violence, depression, 
intrusive thoughts, and other psychiatric symptoms that make 
him unable to maintain or secure substantially gainful 
employment.  A review of the claims file reflects that the 
veteran was afforded a VA psychiatric fee basis examination 
in August 2003.  At that time, the examiner noted that the 
veteran was depressed and anxious.  His thoughts were 
coherent.  The veteran scored 28 out of 30 on a mini-mental 
status examination, and spelled the word "world" backwards.  
The veteran was assigned a Global Assessment Functioning 
Score (GAF) of 50, which is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  

Since the August 2003 examination, the veteran has maintained 
that his PTSD has increased in severity (see veteran's notice 
of disagreement and substantive appeal, received by the RO in 
September 2003 and March 2004, respectively).  In support of 
his assertions, a November 2003 VA mental health outpatient 
report suggests that the veteran's PTSD might have increased 
in severity.  In this regard, it was noted that the veteran 
had not worked since 1981, that he socially isolated himself 
most of the time and that he had intrusive thoughts.  Thus, 
in light of the veteran's arguments and the November 2003 VA 
outpatient report suggesting that his service-connected PTSD 
might have increased in severity since the August 2003 VA 
fee-basis examination, the Board believes that the level of 
disability attributable to the service-connected PTSD is best 
evaluated only after further psychiatric examination.

Additionally, a review of the November 2003 VA mental health 
outpatient note reflects that a large portion of the report 
is incomplete and missing from the claims file.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA, whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is necessary.  Id.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for his service-connected PTSD since May 
2003.  After securing the necessary 
releases, the RO should obtain those 
records, especially any VA treatment 
records that have not previously been 
secured, to specifically include a VA 
mental health outpatient report, dated 
November 12, 2003, from the Muskogee, 
Oklahoma VA Medical Center, and all other 
clinical reports from the aforementioned 
medical facility pertaining to the 
veteran. 

2.  If the RO is unable to obtain any of 
the relevant records sought, it should 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  The veteran should be 
given opportunity to submit the records.

3.  After completion of these actions, 
the veteran should be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  (The claims 
files must be made available to the 
examiner for review in conjunction with 
the examination.)  The examiner is 
specifically requested to review the 
appellant's previous VA fee-basis 
psychiatric examination report, prepared 
in August 2003.  The examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2004) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the GAF scale.  The 
examiner should include an explanation of 
the significance of the assigned 
numerical score relative to the 
appellant's ability to work.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate this rating issue on 
appeal with consideration of the possible 
assignment of "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

